Michigan Supreme Court
                                                                 Lansing, Michigan
                                    Chief Justice:	          Justices:



Opinion                             Clifford W. Taylor 	     Michael F. Cavanagh
                                                             Elizabeth A. Weaver
                                                             Marilyn Kelly
                                                             Maura D. Corrigan
                                                             Robert P. Young, Jr.
                                                             Stephen J. Markman




                                                      FILED MAY 3, 2005

  SCOTT M. CAIN,

        Plaintiff-Appellee,

  v                                                          No. 125111
                                                           AFTER REMAND

  WASTE MANAGEMENT, INC. AND TRANSPORTATION INSURANCE CO.,

        Defendants-Appellants,

  and

  SECOND INJURY FUND,

       Defendant-Appellee.
  _______________________________

  SCOTT M. CAIN,

        Plaintiff-Appellee,

  v                                                          No. 125180
                                                           AFTER REMAND

  WASTE MANAGEMENT, INC. AND TRANSPORTATION INSURANCE CO.,

        Defendants-Appellees,

  and

  SECOND INJURY FUND,

       Defendant-Appellant.
  _______________________________
                                AFTER REMAND 


BEFORE THE ENTIRE BENCH

TAYLOR C.J.

        At issue in this worker’s compensation case is whether

a worker must suffer an actual amputation of a limb or body

part in order to qualify for either specific loss benefits

(also described as scheduled loss benefits) or total and

permanent disability benefits.            We hold that specific loss

benefits under MCL 418.361(2) do not require an amputation.

It is sufficient to qualify for such benefits if the limb

or body part has lost its usefulness.                Regarding total and

permanent       disability     benefits     under    MCL    418.361(3)(b),

which covers the loss of both legs, as with specific loss,

if the legs have lost their usefulness, even though not

amputated,      the   worker    qualifies     for   total   and   permanent

disability benefits.           We therefore affirm the decisions of

the     Court    of   Appeals     and     the    Worker’s    Compensation

Appellate Commission (WCAC).

                                 BACKGROUND

        This case was previously before us in Cain v Waste

Mgt, Inc, 465 Mich. 509, 513; 638 NW2d 98 (2002) (Cain I),

where     we    summarized      the   facts     describing     plaintiff’s

injuries as follows:

             Plaintiff Scott M. Cain worked as a truck
        driver and trash collector for defendant, Waste
        Management, Inc. In October 1988, as he was
                                      2
      standing behind his vehicle emptying a rubbish
      container, he was struck by an automobile that
      crashed into the back of the truck. Mr. Cain’s
      legs were crushed. Physicians amputated Mr.
      Cain’s right leg above the knee. His left leg was
      saved with extensive surgery and bracing.

           In February 1990, Mr. Cain was fitted with a
      right leg prosthesis, and he was able to begin
      walking. He returned to his employment at Waste
      Management   and   started   performing  clerical
      duties.

           Mr.    Cain’s   left    leg   continued   to
      deteriorate. In October 1990, he suffered a
      distal tibia fracture. Doctors diagnosed it as a
      stress fracture caused by preexisting weakness
      from the injury sustained in the accident. After
      extensive physical therapy and further surgery on
      his left knee, Mr. Cain was able to return to
      Waste Management in August 1991, first working as
      a dispatcher and then in the sales department.

           Waste Management voluntarily paid Mr. Cain
      215 weeks of worker’s compensation benefits for
      the   specific  loss  of  his   right leg.   MCL
      418.361(2)(k). However, there was disagreement
      concerning whether he was entitled to additional
      benefits.

      To understand the benefits that are at issue, it is

necessary     to   review    several      sections     of    the    Worker’s

Disability     Compensation    Act   (WDCA),     MCL   418.101       et    seq.

Specific loss benefits are payable under MCL 418.361(2)(k)

to   an    employee   “for   the   loss    of”   a   leg.1         Total    and


      1
          The full text of MCL 418.361(2) reads:

           In cases included in the following schedule,
      the disability in each case shall be considered
      to continue for the period specified, and the
      compensation paid for the personal injury shall
      be 80% of the after-tax average weekly wage
                                                (continued…)
                              3
(…continued)
     subject to the maximum and minimum rates of
     compensation under this act for the loss of the
     following:

         (a) Thumb, 65 weeks.

         (b) First finger, 38 weeks.

         (c) Second finger, 33 weeks.

         (d) Third finger, 22 weeks.

         (e) Fourth finger, 16 weeks.

         The loss of the first       phalange of the thumb,
    or of any finger, shall be       considered to be equal
    to the loss of ½ of that          thumb or finger, and
    compensation shall be ½          of the amount above
    specified.

         The loss of more than 1 phalange shall be
    considered as the loss of the entire finger or
    thumb. The amount received for more than 1 finger
    shall not exceed the amount provided in this
    schedule for the loss of a hand.

         (f) Great toe, 33 weeks.

         (g)   A   toe   other   than   the   great   toe,   11
    weeks.

         The loss of the first phalange of any toe
    shall be considered to be equal to the loss of ½
    of that toe, and compensation shall be ½ of the
    amount above specified.

         The loss of more than 1 phalange shall be
    considered as the loss of the entire toe.

         (h) Hand, 215 weeks.

         (i) Arm, 269 weeks.

         An amputation between the elbow and wrist
    that is 6 or more inches below the elbow shall be
    considered a hand, and an amputation above that
    point shall be considered an arm.

                                                      (continued…)
                                 4
permanent       disability    benefits     are     payable   “[w]hile     the

incapacity for work resulting from a personal injury is

total,”    MCL    418.351(1),      and   MCL   418.361(3)     defines     what

“total    and    permanent    disability”        means.2     Of   particular


(…continued)
          (j) Foot, 162 weeks.

            (k) Leg, 215 weeks.

          An amputation between the knee and foot 7 or
     more inches below the tibial table (plateau)
     shall be considered a foot, and an amputation
     above that point shall be considered a leg.

            (l) Eye, 162 weeks.

          Eighty percent loss of vision of 1 eye shall
     constitute the total loss of that eye.

     2
         The subsection reads in full:
          Total and permanent disability, compensation
     for which is provided in section 351 means:

          (a) Total          and   permanent     loss   of   sight   of
     both eyes.

          (b) Loss of both legs or both feet at or
     above the ankle.

          (c) Loss of both arms or both hands at or
     above the wrist.

          (d) Loss of any 2 of the members                           or
     faculties in subdivisions (a), (b), or (c).

          (e) Permanent and complete paralysis of both
     legs or both arms or of 1 leg and 1 arm.

            (f) Incurable insanity or imbecility.

          (g) Permanent and total loss of industrial
     use of both legs or both hands or both arms or 1
     leg and 1 arm; for the purpose of this
                                              (continued…)
                             5
relevance here are two of the definitions of total and

permanent disability found in MCL 418.361(3)(b), “Loss of

both legs or both feet at or above the ankle,” and MCL

418.361(3)(g), “Permanent and total loss of industrial use

of both legs or both hands or both arms or 1 leg and 1 arm

. . . .”

     In Cain I, we determined that because Mr. Cain had a

brace on his left leg that enabled him to return to work,

he had not lost industrial use of both legs, as required by

MCL 418.361(3)(g).3         We noted there is a difference between

specific loss and loss of industrial use, and we “adopt[ed]

as our own” the analysis of the WCAC in its April 1997

opinion.       Cain    I,   supra   at      521.    In   accord   with   that

analysis, we held that the “corrected” standard applies to

claims for permanent and total loss of industrial use under

MCL 418.361(3)(g), and we remanded to the WCAC “to consider

plaintiff’s specific loss claim.”                  Cain I, supra at 524.

On   remand,     the     WCAC    determined        actual   amputation     is

unnecessary     to     qualify   for     specific    loss   benefits     and,


(…continued)
     subdivision such permanency shall be determined
     not less than 30 days before the expiration of
     500 weeks from the date of injury.

     3
        The reader is directed to Cain I for a full
discussion of the procedural history of the case to that
                                             (continued…)


                                       6

because plaintiff’s leg is essentially useless, his injury

“equated      with   anatomical            loss.”           The       WCAC    cited     as

authority Hutsko v Chrysler Corp, 381 Mich. 99; 158 NW2d 874

(1968), and Tew v Hillsdale Tool & Mfg Co, 142 Mich. App. 29;

369 NW2d 254 (1985).             Both are cases in which specific loss

claims were allowed where there had been a loss of use, but

not an anatomical loss.                 The WCAC then concluded without

further explanation that “[h]aving shown specific loss of

each   leg,    plaintiff         is   entitled        to    total      and    permanent

disability     benefits.”             On   appeal,        the     Court      of   Appeals

majority, citing Pipe v Leese Tool & Die Co, 410 Mich. 510;

302 NW2d 526 (1981), affirmed the decision of the WCAC.

259 Mich. App. 350; 674 NW2d 383 (2003).                            It concluded that

each     of   plaintiff’s         legs     qualified            for    specific       loss

benefits      (one   through          amputation          and    one    through       lost

industrial     use),     and     that      these      losses,         when   considered

together,      equaled       a    “loss         of    both       legs”       under     MCL

418.361(3)(b),       thus        entitling           plaintiff         to    total     and

permanent disability benefits.

       Both the defendant employer and the Second Injury Fund

sought leave to appeal.                We granted both applications for

leave,    ordering     the       appeals     to      be    argued      and    submitted


(…continued)

point, including details of the opinions of the magistrate,

the WCAC, and the Court of Appeals. 


                                           7

together.     470 Mich. 870 (2004).                        We directed the parties in

both appeals to include among the issues to be briefed

whether     the     “loss       of    industrial             use”    standard          may   be

applied to claims of specific loss under MCL 418.361(2) and

whether     Pipe,       supra,       should          be    overruled.            We    further

directed the parties in Docket No. 125180 to address the

issues whether the WCAC exceeded the scope of this Court’s

remand     order    by    awarding         plaintiff              total    and     permanent

disability        benefits       and        whether           total        and     permanent

disability benefits under MCL 418.361(3)(b)(loss of both

legs) may be awarded on the basis of plaintiff’s specific

(anatomical) loss of one leg and his specific (industrial

use) loss of the other leg.

                                STANDARD OF REVIEW

      We    review       de     novo       questions          of     law     in       worker’s

compensation cases.              Mudel v Great Atlantic & Pacific Tea

Co,   462 Mich. 691,        697    n        3;     614     NW2d     607       (2000).

Entitlement        to    worker’s          compensation             benefits          must   be

determined by reference to the statutory language creating

those benefits.          Nulf v Browne-Morse Co, 402 Mich. 309, 312;

262 NW2d 664 (1978).             As we have noted in the past, when we

construe a statute, our primary goal is to give effect to

the intent of the Legislature and our first step in that

process is to review the language of the statute itself.

In re MCI Telecom Complaint, 460 Mich. 396, 411; 596 NW2d
                                                8

164   (1999).      The    Legislature       has   specified   the   proper

approach to construing statutory language, saying in MCL

8.3a:

             All words and phrases shall be construed and
        understood according to the common and approved
        usage of the language; but technical words and
        phrases, and such as may have acquired a peculiar
        and appropriate meaning in the law, shall be
        construed   and  understood   according  to  such
                                          [4]
        peculiar and appropriate meaning.

                         ANALYSIS: SPECIFIC LOSS

        We turn first to the question of specific loss and

therefore focus our analysis on MCL 418.361(2). The loss

provision of this section repeatedly has been held to be

intended to compensate workers who have suffered one of the

losses      enumerated    in    this   provision,    regardless     of   the

effect on the worker’s earning capacity.5              Cain I, supra at

524; Redfern v Sparks-Withington Co, 403 Mich. 63, 80-81;

268 NW2d 28 (1978).            This means if a worker, for example,

loses an arm, thumb, finger, leg, or so on in a workplace

        4
      However, when a statute specifically defines a given
term, that definition alone controls.       WS Butterfield
Theatres, Inc v Dep’t of Revenue, 353 Mich. 345; 91 NW2d 269
(1958).
        5
        We note that MCL 418.354(16), in providing for
coordination of social security and other benefits,
recognizes this principle, stating in part, “It is the
intent of the legislature that, because benefits under
section 361(2) and (3) are benefits which recognize human
factors substantially in addition to the wage loss concept,
coordination  of   benefits  should   not  apply  to   such
benefits.”

                                       9

injury,    specific   loss     benefits,    as   set   forth     in       the

schedule, will be awarded even if no time is missed from

work.      At issue here is whether a limb (here, a leg),

crushed but not severed, is to be treated as lost, thus

entitling the injured worker to specific loss benefits.

     Defendants argue that the word “loss” unambiguously

means     “amputation,”   especially       in    the   context       of     §

361(2)(k), which expressly mentions amputation.                  As they

argue it, amputation is required because MCL 418.361(2)(k)

provides benefits for the loss of a leg by stating:

            Leg, 215 weeks.

          An amputation between the knee and foot
     7 or more inches below the tibial table
     (plateau) shall be considered a foot, and an
     amputation   above  that   point   shall  be                

     considered a leg. 


     Thus, defendants assert that the amputation language, 


at least regarding legs, limits the word “loss” in the

statute to mean that only amputations are compensable.

     Plaintiff, on the other hand, while agreeing that the

statute is unambiguous, argues that defendants’ approach is

flawed because it disregards the original meaning of the

specific loss provisions when the WDCA was enacted almost a

century ago in favor of a modern perception of the word’s

meaning.      The   original    meaning,    plaintiff    asserts,         is

controlling because, although the statute has been amended

many times since its enactment in 1912, the word “loss” has
                                  10 

remained unchanged and without express qualifications or

limitations.          Plaintiff analogizes our task in determining

the meaning of “loss” to that which we undertook in Title

Office, Inc v Van Buren Co Treasurer, 469 Mich. 516, 522;

676 NW2d 207 (2004), where we determined what the plain and

ordinary          meaning    of    “transcript”      was     in    1895.         This

analytical approach of plaintiff is sound.                             Because the

statute       itself       does    not   define    “loss,”        we   agree     with

plaintiff that we must ascertain the original meaning the

word “loss” had when the statute was enacted in 1912.

       “When determining the common, ordinary meaning of a

word or phrase, consulting a dictionary is appropriate.”

Title Office, Inc, supra at 522.                   In the dictionaries from

the    era    of     the    original     legislation,      the     definition      of

“loss” is fairly broad: “Perdition, ruin, destruction; the

condition or fact of being ‘lost,’ destroyed, or ruined,”

New English Dictionary (1908); “State or fact of being lost

or destroyed; ruin; destruction; perdition; as Loss of a

vessel       at    sea,”    Webster’s     New     Int’l    Dictionary      of     the

English       Language       (1921);      “Failure    to     hold,       keep,     or

preserve what one has had in his possession; disappearance

from   possession,          use,    or   knowledge;       deprivation      of    that

which one has had: as, the loss of money by gaming, loss of

health or reputation, loss of children: opposed to gain,”

Century Dictionary and Cylopedia (1911).                     From this we can
                                          11 

see that severance is but one way a loss may occur; loss

also occurs when something is destroyed, ruined, or when it

disappears from use.            We conclude that amputation is not

required in order for a person to have suffered the loss of

a specified body part.

       Having ascertained the commonly understood meaning of

the word “loss,” our substantive analysis of its definition

is complete.            Gladych v New Family Homes, Inc, 468 Mich.
594,       597;   664    NW2d   705   (2003).          Our     conclusion      is

reinforced by the fact that the same meaning for the word

“loss” is found in the cases construing late nineteenth­

century private liability insurance plans for the aid of

injured workers that were, in part, the models for the

body-part         loss     provisions          of    our      first    worker’s

compensation        act.        When,          in   special     session,      the

Legislature       in     1912   passed     that      first    act,    known   as

Michigan’s        “Workmen’s     Compensation         Act,”6     it   was     the

culmination of the efforts of the five-person Employers’

Liability and Workmen’s Compensation Commission appointed

by Governor Chase S. Osborn in 1911.7 The commission had

been formed because of what was described at the time as



       6
           1912 (1st Ex Sess) PA 10. 


       7
           1911 PA 245. 


                                        12 

“wide        dissatisfaction”         with      the        employer’s    liability      at

common law for injuries suffered by his employees.                                 Report

of     the        Employers’       Liability         and    Workmen’s        Compensation

Commission of the State of Michigan, 5 (1911) (Report).

The commission was directed to “investigate and report a

plan        for    legislative       action     to     provide       compensation      for

accidental injuries or death arising out of and in the

course of employment . . . .”                          Id.        In its report, the

commission, after concluding that the existing negligence­

based         system        (1)     failed       to        sufficiently         encourage

prevention          of     accidents,     (2)        did    not    protect     employers

against           excessive       verdicts,     (3)        resulted     in    inadequate

compensation              for   injured       workers,         and     (4)     engendered

animosity           and    strife,     recommended            a    statute     based    on

similar           provisions        already          enacted      in    Massachusetts,

Wisconsin, and New Jersey.8                   The Legislature, with very few




        8
       These in turn were modeled after European laws that
first appeared in the mid-1800s and that were well
established by the end of that century, swept along by
massive industrialization occurring at the same time
throughout Europe.   Harger, Worker’s compensation, a brief
history,  (accessed December
22, 2004).     In this country, the first constitutional
worker’s compensation law was the 1908 Employer’s Liability
Acts, 45 USC 51-60.    In 1911, the first states followed,
and by 1913, twenty-three states had comparable laws.
Harger, supra.   By 1948, all the states had at least some
form of worker’s compensation, including the territories of
Alaska and Hawaii. Harger, supra.

                                              13 

changes to the recommended language, briskly enacted this

proposal as Michigan’s workmen’s compensation act less than

three weeks after the bill was introduced.     1912 (1st Ex

Sess) Journal of the House 13, 149-150.

     In dealing with what today is described as total and

permanent disability, the 1912 statute stated in § 9:

          While the incapacity for work resulting from
     the injury is total, the employer shall pay, or
     cause to be paid as hereinafter provided, to the
     injured employee a weekly compensation equal to
     one-half his average weekly wages, but not more
     than ten dollars nor less than four dollars a
     week; and in no case shall the period covered by
     such compensation be greater than five hundred
     weeks, nor shall the total amount of all
     compensation exceed four thousand dollars. [1912
     (1st Ex Sess) PA 10, part II, § 9.]

     In dealing with partial incapacity, the statute stated

at § 10:


          While the incapacity for work resulting from
     the injury is partial, the employer shall pay, or
     cause to be paid as hereinafter provided, to the
     injured employee a weekly compensation equal to
     one-half the difference between his average
     weekly wages before the injury and the average
     weekly wages which he is able to earn thereafter,
     but not more than ten dollars a week; and in no
     case   shall   the   period   covered   by   such
     compensation be greater than three hundred weeks
     from the date of the injury. In cases included by
     the following schedule the disability in each
     such case shall be deemed to continue for the
     period specified, and the compensation so paid
     for such injury shall be as specified therein, to
     wit:

                           * * *


                             14 

           For the loss of a leg, fifty per centum of
      average weekly wages during one hundred and
      seventy-five weeks.  [1912 (1st Ex Sess) PA 10,
      part II, § 10.]

      Section 9 allowed wage-based benefits to be paid to

workers    who     were     totally      incapacitated       from    work,

regardless of the type of work-related injury that caused

the incapacity, while § 10 provided for benefits when the

worker was partially incapacitated.             Moreover, the latter

part of § 10, with its schedule of benefits for specific

losses, allowed a set amount of weeks that benefits would

be   awarded   when   a   worker   suffered     one    of   the   specific

injuries   described.       In   doing    so,   it    was   intentionally

patterned after the specific loss provisions of the above­

referenced     employers’    private     liability    insurance     plans,

which were designed to provide benefits to workers injured

on the job.      Report, supra.9


      9
       The commission’s report even included in its appendix
the text of two plans “typical” at the time.          Report,
supra, Appendix VII, 143-146.      The “Benefit and Relief
Plans of the Cleveland-Cliffs Iron Company” provided:

     In addition to the monthly benefit payments, other
amounts are paid for certain serious injuries, as follows:

      Loss of one arm, leg or eye, $166.66.

      Loss of both arms, legs or eyes, $500.

     Similarly, the “Benefit and Relief Plans of the Oliver
Iron Mining Company” provided:
                                               (continued…)
                             15
       The cases construing such insurance policies in that

era,   from   Michigan   and    elsewhere,    unmistakably     indicate

that the word “loss,” just as it did in dictionaries of the

time, meant not just severance or amputation but also the

destruction of the usefulness of the member.              In Michigan,

our Court in        Fuller v Locomotive Engineers’ Mut Life &

Accident Ins Ass’n, 122 Mich. 548, 553; 81 N.W. 326 (1899),

construing    the    specific   loss     provision   in   an   insurance

policy, said just this, indicating that

       where an insurance policy insures against the
       loss of a member, or the loss of an entire
       member, the word “loss” should be construed to
       mean the destruction of the usefulness of the
       member, or the entire member, for the purposes to
       which,   in   its   normal   condition,  it   was
       susceptible of application.




(…continued)

     The following injuries have specified                amounts,   and
others in proportion to these injuries:

       (a) For the loss of a hand, twelve months’ wages.

       (b) For the loss of an arm, eighteen months’ wages.

       (c) For the loss of a foot, nine months’ wages.

       (d) For the loss of a leg, twelve months’ wages.

       (e) For the loss of one eye, six months’ wages.

     Sections 9 and 10 of the 1912 act                    incorporated
language similar to these insurance plans.

                                  16 

        Simply stated, under such a policy in Michigan, no

amputation was necessary for a loss.                  The rationale for not

limiting loss just to amputation was the understanding by

this    Court   and,    as    we     will    explain,       by   other     American

courts that the term “loss” in such policies should be

given its ordinary and popular meaning, which was broad

enough to include loss of usefulness.

        As the Missouri Supreme Court said on this topic, the

word “loss” in insurance policies “was used in its ordinary

and popular sense and [did] not mean that there should be a

total destruction of the [member], anatomically speaking,

but that the loss of the use of it for the purposes to

which    [the   member]       is    adapted       would   be     a   loss       of    it

. . . .”     Sisson v Supreme Court of Honor, 104 Mo App 54,

60; 78 S.W. 297 (1904).              The Kansas Supreme Court stated it

similarly: “The loss of a member of the body, as used in an

accident insurance policy, unless restricted or modified by

other    language,     carries       the    common    meaning        of    the   term

‘loss,’ which is the loss of the beneficial use of the

member.    Obviously     this       may     occur    when    there        is    not   a

complete severance of the member from the body.”                               Noel v

Continental Cas Co, 138 Kan 136, 139; 23 P2d 610 (1933).

The    Kansas   court   then        reinforced      its     holding       by    citing

thirteen     cases     from        ten    other     states       from     the     late


                                          17 

nineteenth and early twentieth centuries, holding to the

same effect.10

        Also buttressing our analysis is that, in the early

years        of   the    act’s      existence,        the    decisions    of    the

Industrial Accident Board (IAB), the WCAC’s predecessor,

also construed “loss” as defined in the dictionary.                            That

is consistent with its commonly understood meaning.                            This

is consequential because half of the four IAB board members

had     served      on    Governor      Osborn’s        commission       and    had

recommended the very “loss” language we are considering.11

We find the interpretation these board members gave to the

statute       useful     in   the    same       way   that    the   comments     of



        10
        Travelers’ Ins Co v Richmond, 284 S.W. 698 (Tex Civ
App, 1926); Continental Cas Co v Linn, 226 Ky 328; 10 S.W.2d
1079 (1928); Jones v Continental Cas Co, 189 Iowa 678; 179
N.W. 203 (1920); Locomotive Engineers’ Mut Life & Accident
Ins Co v Meeks, 157 Miss 97; 127 So 699 (1930); Moore v
Aetna Life Ins Co, 75 Or 47; 146 P. 151 (1915); Bowling v
Life Ins Co of Virginia, 39 Ohio App 491; 177 N.E. 531
(1930); Citizens’ Mut Life Ass’n v Kennedy, 57 S.W.2d 265
(Tex Civ App, 1933); Sneck v Travelers’ Ins Co, 88 Hun 94;
34 N.Y.S. 545 (1895); Sheanon v Pacific Mut Life Ins Co, 77
Wis 618; 46 N.W. 799 (1890); Lord v American Mut Accident
Ass’n, 89 Wis 19; 61 N.W. 293 (1894); Berset v New York Life
Ins Co, 175 Minn 210; 220 N.W. 561 (1928); Sisson v Supreme
Court of Honor, 104 Mo App 54; 78 S.W. 297 (1904); Int’l
Travelers’ Ass’n v Rogers, 163 S.W. 421 (Tex Civ App, 1914).

        11
        Richard L. Drake was its first secretary and Ora E.
Reaves was one of three board commissioners.         Reaves
remained on the board until at least 1920.         Michigan
Official Directory and Legislative Manual, 1913-1914, 1915­
1916, 1917-1918, and 1919-1920.

                                         18 

drafting committees can be “useful interpretive aids” for

construing statutes.            See Gladych, supra at 601 n 4. The

IAB, in Lardie v Grand Rapids Show Case Co, 1916 Workmen’s

Compensation Cases 17, 19, in discussing loss, stated that

“courts     have    uniformly     construed          provisions     of   accident

policies insuring against the loss of a member, to cover

cases where the usefulness of the member was destroyed by

accident        without   resulting    in       severance     or   amputation.”

Id., citing Fuller, supra at 553.                     Similarly, that “loss”

in   the    context       of   worker’s       compensation     specific      loss

benefits did not mean only amputations, but also included

loss of usefulness, was indicated by the IAB’s decisions in

an unnamed case cited in Industrial Accident Bd, Bulletin

No   3,    13    (1913);12     Rider   v    C    H   Little   Co,    Industrial



      12
           The board stated in that case:
           The action of the surgeon in amputating a
      finger, or in failing to amputate it, or in
      choosing   the   point   of  amputation   is  not
      controlling in all cases of this kind. Each case
      depends for its decision upon the particular
      facts relating to the finger, and these might
      relate to the point of amputation, or the fact
      that the finger or a portion thereof had been
      rendered useless without being amputated. . . .
      The Board is further of the opinion that in case
      no part of the finger is amputated and the injury
      is such as to entirely destroy the usefulness of
      the first phalange or the entire finger, in that
      event the injured person has lost the first
      phalange or the finger, as the case may be, as
      completely as if the same had been amputated.

                                       19 

Accident Bd, supra at 27, 29 (1913); Hirschkorn v Fiege

Desk Co, 184 Mich. 239; 150 N.W. 851 (1915); Purdy v Sault Ste

Marie,       188 Mich. 573,    579;    155 N.W. 597    (1915);      Cline    v

Studebaker Corp, 189 Mich. 514; 155 N.W. 519 (1915); Lardie,

supra; Carpenter v Detroit Forging Co, 191 Mich. 45; 157 N.W.
374 (1916); Packer v Olds Motor Works, 195 Mich. 497; 162 N.W.
80 (1917); Adomites v Royal Furniture Co, 196 Mich. 498; 162
N.W. 965 (1917).

        The same can be seen in large part                       in this Court’s

jurisprudence of the time.                 For example, in Purdy, supra at

579, the Court affirmed the IAB’s specific loss award for a

crushed leg.13          In Lovalo v Michigan Stamping Co, 202 Mich.
85, 89; 167 N.W. 904 (1918), the Court held that the claimant

had suffered the loss of his hand where four fingers and

nearly all the palm were amputated, saying that “the loss

of all the palm and all of the fingers of the hand could

. . .        be    reasonably      considered      the    loss    of    the    entire

hand.”            Indeed, the only expressly contrary case in this

era is Wilcox v Clarage Foundry & Mfg Co, 199 Mich. 79; 165
N.W. 925 (1917), where the Court, in a case with difficult

facts, determined that the specific loss provision required

anatomical          loss.     The    Wilcox       Court    made    no   effort        to


        13
       The IAB’s decision is at 1916 Workmen’s Compensation
Cases 65.

                                           20 

reconcile     its    holding          with         the     IAB’s    clearly     stated

understanding       of    “loss,”          nor     with    Fuller    or    Purdy,   but

analogized     instead          to    cases        where     the    plaintiffs      had

suffered partial losses and this Court had required proof

of complete, rather than partial, loss.14                          We conclude that,

given its outlier status, as well as the fact that the

construction    it        seeks       to    give      to    the     term   “loss”    is

inconsistent with the original meaning of “loss” in the

act, Wilcox was incorrectly decided.                             Thus, we overrule

Wilcox so that its potentially confusing shadow will be

removed from our case law.15

     To     summarize,          then,       regarding        this    issue     of   the

definition     of    “loss”:          the        definition        comes     from   its

commonly understood meaning at the time of enactment.                               The

contemporaneous          uses    of     the      word      are    corroborative     and

reinforcing of this definition.




     14
        Even if those cases can be read as requiring
amputation, Wilcox was flawed in a broader sense by the
fact that, rather than tracing its rationale to the act
itself, it used as a template, as one might in a common-law
case, the prior cases construing the act.

     15
        We are reinforced in our notion that Wilcox is
aberrant by the fact that the Lovalo Court, in reaching a
holding contrary to Wilcox just one year later, left
unaddressed the continuing strength of Wilcox, suggesting
that the Court considered it confined to its facts.

                                            21 

      Defendants assert that, even given this conclusion,

the   1927    amendments        forever    altered    the   definition   of

“loss.”      In 1927, the Legislature, for the only time in the

twentieth     century,     consequentially      amended     the   specific

loss section of the statute by adding to the provision

regarding a leg the language: “An amputation between the

knee and foot six or more inches below the knee shall be

considered a foot, above this point a leg[.]”16               1927 PA 63.

Keying off of this amendment, defendants urge that this

language implicitly was designed to alter any previously

broad understanding of the word “loss” so that after the

amendment     there     could    be   no   specific    loss   without    an

amputation.        We    think     this    explanation      insufficiently

appreciates that the amendment came in the wake of a series

of cases where this Court had made debatable calls on the

nature of the loss after an amputation.17               That is, at what




      16
        Similarly, the amendment added to the provision for
an arm, “An amputation between the elbow and wrist 6 or
more inches below the elbow shall be considered a hand,
above this point an arm.”

      17
       Stocin v C R Wilson Body Co, 205 Mich. 1; 171 N.W. 352
(1919) (holding that a claimant had lost his arm, not just
his hand, where it was severed below the elbow and the
upper arm was atrophied), Curtis v Hayes Wheel Co, 211 Mich.
260; 178 N.W. 675 (1920) (holding that the claimant had lost
just a foot where his amputation occurred four to five
inches below the knee), and Reno v Holmes, 238 Mich. 572;
214 N.W. 174 (1927) (holding that a claimant had lost his
                                               (continued…)
                             22
point on the limb had a loss become not just of a hand but

of an arm, not just of a foot but of a leg?               We believe the

goal    of   the     amendment    was    to   bring   certainty    to    this

discrete       set    of     determinations      once    there     was    an

amputation.        It is hard to conclude otherwise, given that

the Legislature, in its amendment, did not expressly alter

or redefine the word “loss” itself and especially given

that word’s quite clear meaning in the dictionaries of the

time as well as the above-referenced decisions of the IAB

and     this     Court.          Moreover,     this     Court’s     leading

postamendment decision in the 1930s on the issue of loss18

is     consistent     with    this      understanding    that     the    1927

amendment was not intended to reverse the holdings of the

IAB and this Court on what is a loss.

       This dominant theme of our case law, that loss does

not require amputation, can be seen throughout the mid­

century, albeit with some false starts.19                  Later in the



(…continued)

leg, not just his foot, where it was severed 5½ inches

below the knee). 


       18
        See Rench v Kalamazoo Stove & Furnace Co, 286 Mich.
314; 282 N.W. 162 (1938), where the Court allowed an award
for loss of two hands where most of the plaintiff’s fingers
had been severed and he had suffered a total loss of use of
both his hands.

       19
       In the middle of the century, with Hlady v Wolverine
Bolt Co, 325 Mich. 23; 37 NW2d 576 (1949), as well as Utter
                                               (continued…)
                            23
century, in Pipe v Leese Tool & Die Co, 410 Mich. 510; 302

NW2d 526 (1981), the Court correctly determined, consistent

with the original understanding of the act and the earlier

cases     we   have    discussed,     that    amputation       was   not    a

prerequisite to a “loss.”

        Pipe, however, in a phrase used frequently in these

cases, described this loss of usefulness as “loss of the

industrial use . . . .”         Id. at 527.         The phrase “loss of

industrial use” does not appear anywhere in the specific

loss     provisions,    and   seems     to   have    been      intended    as

judicial shorthand to describe the condition of the injured

member    from   the    standpoint     of    its    use   in    employment.

However, this description causes confusion because it does

not adequately capture the proper standard, which is that

specific loss is to be determined without reference to the

plaintiff’s earning capacity or ability to return to work.

That is, it is paid if the loss has been incurred and it is

not relevant whether the worker can work after the loss.



(…continued)
v Ottawa Metal Co, 326 Mich. 450; 40 NW2d 218 (1949), and
Barnett v Kelsey-Hayes Wheel Co, 328 Mich. 37; 43 NW2d 55
(1950), this Court decided cases contrary to this original
understanding of the specific loss provisions.    But these
cases are inconsistent with the proper understanding of the
statute and we note that they were hesitatingly followed,
if at all, and Hlady was expressly overruled.    Mitchell v
Metal Assemblies, Inc, 379 Mich. 368, 380; 151 NW2d 818
(1967).

                                     24 

Miller v Sullivan Milk Products, Inc, 385 Mich. 659; 189

NW2d 304 (1971); Shumate v American Stamping Co, 357 Mich.
689; 99 NW2d 374 (1959).                We believe it was this concept

that the Pipe Court was attempting to articulate and we

clarify by means of this opinion that holding.

      To be clear, we are endeavoring here not to craft a

new   standard,     but      to   articulate          clearly    the   standard

enacted in 1912.          We find that the original understanding

the word “loss” carried when the WDCA was enacted was its

plain and ordinary meaning, consistent with how it had been

construed in the context of insurance law.                        Thus, “loss”

includes not only amputation but also loss of usefulness.20

It was the intent of the drafters to write into the statute

a word that was expansive enough to cover both situations

and   the   words    and     language          they   chose     conveyed   this.

Moreover, in our case law, this Court has with considerable

consistency,        albeit        not      unfailingly,          upheld     this

construction.       We do so again today, believing as courts

have before us that the meaning we give to the word “loss”

in MCL 418.361(2) is the meaning originally intended.




      20
       In Pipe, supra at 530, and again in Cain I, supra at
524, we referred to this as anatomical loss or its
equivalent.

                                        25 

      Defendants’ approach would require us to ignore the

statutory       drafters’          and        enactors’       turn-of-the-twentieth­

century understanding of the common and approved meaning of

“loss”     in    favor       of    a     purportedly          different      contemporary

understanding, divorced from its roots.                             This we cannot do.

We   are    not       free    to       substitute            any    other    nonstatutory

definition        of     a        word        or      term    for     the     meaning    it

indisputably had in 1912, and has maintained for almost a

century.        This duty traces to the simple notion that we are

to construe a statute “in the light of the circumstances

existing at the date of its enactment, not in the light of

subsequent developments. . . . ‘The words of a statute must

be taken in the sense in which they were understood at the

time when the statute was enacted.’”                                Wayne Co Bd of Rd

Comm’rs v Wayne Co Clerk, 293 Mich. 229, 235-236; 291 N.W. 879

(1940), quoting 25 RCL, § 215, p 959.                              We therefore hold to

the original meaning of the word “loss” in the specific

loss provisions: it does not require severance and there

can be a “loss” where the claimant suffers the loss of

usefulness of the member.

      In    addition,             we     conclude         that      the    WCAC    properly

applied the “uncorrected” standard.                              We discussed in Cain

I,   supra       at    521-523,           the         propriety       of    applying     the

“uncorrected”          standard          to    specific        loss       claims   and   the


                                                   26 

“corrected”    standard       to    total       and    permanent         disability

claims.     We reaffirm that rule today.

      The   WCAC    found    the    damage       to    Mr.    Cain’s      left   leg

“equated with anatomical loss and that the limb retains no

substantial utility.”          The WCAC’s factual finding is, in

essence, that he lost the usefulness of his leg.                           Because

that factual finding is supported by competent evidence in

the record, it must be affirmed.                 Mudel, supra at 701.            The

Court of Appeals erred when it grafted a loss of industrial

use    standard       onto     the         factual       findings         of     the

administrative       tribunal.           Nonetheless,         it    reached      the

correct     result     with        regard        to    plaintiff’s          benefit

eligibility.         Accordingly,          plaintiff         is    eligible      for

specific loss benefits for the loss of his left leg.

             ANALYSIS: TOTAL AND PERMANENT DISABILITY

      We next turn to analyze whether the WCAC correctly

allowed plaintiff benefits under the total and permanent

disability     provisions,         MCL     418.361(3).             Our    task    in

interpreting    the    Legislature’s            work   is,    if   possible,      to

read the seven eligibility requirements in § 361(3) so as

to read none of them out or as an unnecessary duplication

of another.        In particular, we must endeavor to harmonize

the three provisions concerning legs and to read them in a

way that does not make any of the language surplusage.

Jenkins v Patel, 471 Mich. 158, 167; 684 NW2d 346 (2004);
                                         27 

State Farm Fire & Cas Co v Old Republic Ins Co, 466 Mich.
142, 146; 644 NW2d 715 (2002).                 In short, we read the words

in a statute together, to harmonize the meaning of the

clauses and give effect to the whole.                       G C Timmis & Co v

Guardian Alarm Co, 468 Mich. 416, 421; 662 NW2d 710 (2003).

      Defendants argue that we cannot construe “[l]oss” in §

361(3)(b) to mean less than amputation because then cases

of lost industrial use would fall under both § 361(3)(b)

and   §    361(3)(g),    rendering        the      latter    surplusage.         We

disagree.      We find the proper construction of the word

“[l]oss” in § 361(3)(b) is that it has the same meaning

given it in § 361(2).21             This conclusion is unsurprising, we

believe, given the juxtaposition of §§ 361(2) and 361(3),

which is itself a compelling reason to give them the same

meaning.      See,     e.g.,    Sibley         v   Smith,    2 Mich. 487,   491

(1853).     Furthermore, doing so, as we will explain, causes

no part of § 361(3) to be duplicative or nugatory.                         Dealing

with § 361(3)(b) first, we find that using this definition

of loss means that benefits are payable under this section

not only when there is anatomical loss, but also when the

limbs have no practical usefulness.                   Section 361(3)(g), on

the   other    hand,    as     we    discussed       in     Cain    I,    with   its


      21
        We note that this meaning would also apply in §§
361(3)(c) and 361(3)(d).

                                        28 

reference to permanent and total loss of industrial use,

calls the fact-finder to look to wage-earning capacity and

the injured worker’s ability to function in industry.                                    As

is   apparent,        these    words    demand        something         distinct       from

§ 361(3)(b)’s simple inquiry regarding whether the legs or

feet are amputated or have no practical usefulness.                                    This

means that what is covered under § 361(3)(b) may not be

covered     under       §      361(3)(g).             Stated        more       formally,

§§ 361(3)(b)          and    361(3)(g)        cover        different       things       and

defining       loss     as    we     have     here     does       not     make    either

provision nugatory.                An example may make this distinction

clearer.        If    the     legs    are    rendered           useless    but    can    be

braced so as to make the performance of the job possible,

there    has    been        loss    under    §     361(3)(b)       but    no     loss    of

industrial use under § 361(3)(g).                     This worker, indeed like

Mr. Cain, would under this reading qualify for total and

permanent      disability          benefits        under    §    361(3)(b)       but    not

§ 361(3)(g).          Conversely, a worker whose legs have basic

function, i.e., are practically useful, but whose legs have

no industrial use even if braced (such as a ballerina),

would qualify under § 361(3)(g) but not § 361(3)(b).

        These examples limn that the “corrected” standard does

not apply to § 361(3)(b), unlike § 361(3)(g).                               The reason

is, as we explained in Cain I, that § 361(3)(g), with its

utilization of permanent and total loss language, compels a
                                            29 

conclusion that if the condition is correctable, it is not

permanent and total.           Cain I, supra at 519-520.               In fact,

when this language appears elsewhere in § 361(3), such as

in   §§     361(3)(a)         and    361(3)(e),         the      doctrine      of

correctability       also    applies.        Because     there    is    no   such

permanent      and        total     loss         triggering      language      in

§ 361(3)(b), it follows that the requirement of looking to

correctability is absent.22

     In sum, Mr. Cain has clearly suffered the loss of his

amputated right leg and the WCAC found that his left leg

has “no substantial utility.”                    That is, his leg has no

practical usefulness.             Thus, he has suffered a “loss of

both legs” and falls within § 361(3)(b), qualifying for an

award of total and permanent disability benefits under that

provision.23    Accordingly, the WCAC and the Court of Appeals

decisions are affirmed.24



     22
          Again,     §§     361(3)(c)      and    361(3)(d)   are      similarly
worded.

     23
        We have read the                concurrence and, to preclude
potential confusion, only               note that its conclusion is
identical to ours.

     24
        We also conclude that, although the WCAC made an
error of law in its interpretation of § 361(3)(b), it was
properly within its scope on remand to reach legal
conclusions based on its reassessment of the facts.
Modreski v Gen Motors Corp, 417 Mich. 323; 337 NW2d 231
(1983).    While the WCAC was precluded from reaching a
                                              (continued…)
                            30
                         CONCLUSION 


     In conclusion, we find that Mr. Cain has suffered the

specific loss of his left leg under MCL 418.361(2) and that

he qualifies for an award of total and permanent disability

benefits under MCL 418.361(3)(b).   Therefore, we affirm the

decisions of the Court of Appeals and the WCAC.

                              Clifford W. Taylor
                              Michael F. Cavanagh
                              Maura D. Corrigan
                              Robert P. Young, Jr.
                              Stephen J. Markman




(…continued)
decision contrary to that of this Court, Cain I did not
address the question whether plaintiff had suffered total
and permanent disability under § 361(3)(b).    Although the
WCAC’s determination on remand that he met the requirements
of § 361(3)(b) had the opposite outcome from its initial
determination that he was not qualified under § 361(3)(g),
its finding was based on a different legal theory.       We
conclude that it did not err in addressing legal questions
raised by its new factual determination.
                             31 

                 S T A T E     O F   M I C H I G A N 


                             SUPREME COURT 



SCOTT M. CAIN,

      Plaintiff-Appellee,

v                                                          No. 125111
                                                         AFTER REMAND

WASTE MANAGEMENT, INC. AND TRANSPORTATION INSURANCE CO.,

      Defendants-Appellants,

and

SECOND INJURY FUND,

     Defendant-Appellee.
_______________________________

SCOTT M. CAIN,

      Plaintiff-Appellee,

v                                                          No. 125180
                                                         AFTER REMAND

WASTE MANAGEMENT, INC. AND TRANSPORTATION INSURANCE CO.,

      Defendants-Appellees,

and

SECOND INJURY FUND,

     Defendant-Appellant.
_______________________________

                             AFTER REMAND

WEAVER, J. (concurring).
      I concur in the result of the majority opinion and its

conclusions that plaintiff suffered a specific loss of his

left leg under MCL 418.361(2)(k) and that he qualifies for

an award of total and permanent disability benefits under

MCL   418.361(3)(b).             The    word       “loss,”      as    used     in    both

subsections of the statute, includes not only amputation

but also those situations in which there is a loss of the

usefulness     of   the     limb       or   member.1           As    noted    by    Chief

Justice      Taylor,       the      Worker’s            Compensation          Appellate

Commission (WCAC) essentially found that on these facts,

plaintiff lost the usefulness of his left leg and that he

accordingly was entitled to specific loss benefits for the

loss of his left leg under MCL 418.361(2)(k).                            Ante at 27­

28.       There is competent evidence to support the WCAC’s

factual     finding    and    we       must      defer    to    the    WCAC    on   this

finding.     Mudel v Great Atlantic & Pacific Tea Co, 462 Mich.
691, 703; 614 NW2d 607 (2000).                           Further, plaintiff has

suffered a “[l]oss of both legs” under MCL 418.361(3)(b)

because his right leg has been amputated and he has lost

the   usefulness      of     his    left         leg.      Consequently,           he   is

entitled     to     total     and       permanent         disability          benefits.




      1
       Dictionary definitions of the word “loss” include:
“failure to preserve or maintain” and “destruction, ruin.”
Random House Webster’s New College Dictionary (1997).

                                            2

Therefore, I agree that the decisions of the WCAC and Court

of Appeals should be affirmed.2

                              Elizabeth A. Weaver
                              Marilyn Kelly




     2
       While I agree with some of the basic conclusions of
the majority, as should be evident from the fact that I am
concurring separately, I do not sign on to all of the
lengthy analysis on which the majority relies to support
its conclusions.

                             3